Ludeling, C. J.
After the plaintiffs had obtained an order of seizure and sale against certain property belonging to the succession of Caleb Chinn, and had seized and advertized it for sale, the administrator of the said succession obtained an order to sell the steam engine and machinery attached to the plantation which had been previously sqjzed under the order of seizure and sale.
The pilaintiffs thereupon obtained an injunction from the parish court to stop the proceedings under the order obtained by the administrator. In their petition for the injunction, the plaintiffs allege that the engine and machinery is worth over five hundred dollars.
The parish judge dissolved the injunction on the ground that the matter in dispute exceeded five hundred dollars, and the court was without jurisdiction ratione materiw. The ruling was correct. The matter in dispute, the engine and machinery, exceeds in value five hundred dollars, and a succession is defendant in the suit. Constitution, art. 87; 21 An. 455, 478, 610, 616; 22 An. 81, 517, 593.
The question is not whether or not the parish judge can annul an illegal order made by him, but whether the p>arish court can issue an injunction and try the rights of the parties to that injunction suit»' when the matter in dispute exceeds five hundred dollars, and a succession is a party defendant to the suit ? We think not.
The question involved in the injunction suit is, whether or not-the engine and machinery which, it is alleged, is immovable by destination by being attached to the plantation for its use, is affected by the mortgage of the plaintiffs on the plantation, and consequently by the seizure of the plantation under the executory process'? The plaintiffs hold the affirmative of this proposition, while the succession disputes it.
It is therefore ordered and adjudged that the judgment of the lower court be affirmed, with costs of appeal.